Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 24th day of May, 2007 by and among Avalon Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and the “Investors” executing this
Agreement and named in that certain Purchase Agreement by and among the Company
and the Investors dated the date hereof (the “Purchase Agreement”).

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement, the 120th day following the Closing Date and with respect to any
additional Registration Statements which may be required to be filed after the
Initial Registration Statement pursuant to Section 2(a), the 90th day following
the Subsequent Filing Deadline.

“Filing Deadline” means, with respect to the Initial Registration Statement, the
Initial Filing Deadline, and with respect to any additional Registration
Statements which may be required to be filed after the Initial Registration
Statement pursuant to Section 2(a), the Subsequent Filing Deadline.

“Initial Filing Deadline” means the 10th Business Day following the Closing
Date.

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Registrable Securities.

“Initial Shares” means a number of Registrable Securities equal to the lesser of
(i) the total number of Registrable Securities and (ii) one-third of the number
of issued and outstanding shares of Common Stock that are held by non-affiliates
of the Company on the day immediately prior to the filing date of the Initial
Registration Statement minus 3,000,000 shares of Common Stock registered by the
Company for resale by selling stockholders pursuant to a registration statement
on Form S-3 declared effective by the SEC on February 7, 2007.

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the Shares and the Warrant Shares, and
(ii) any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144, or (B) such security becoming eligible for sale by the Investors
pursuant to Rule 144(k).

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement(s), including post-effective amendments, and all exhibits
and all material filed and incorporated by reference in such Registration
Statement.

“Required Investors” mean the Investors holding a majority of the Registrable
Securities.

“Rule 144”, “Rule 144(k)”, “Rule 158”, “Rule 172”, “Rule 415”, “Rule 416” and
Rule 424(b)(3)” mean Rule 144, Rule 144(k), Rule 158, Rule 172, Rule 415,
Rule 416 and Rule 424(b)(3), respectively, each as promulgated by the SEC
pursuant to the 1933 Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

“Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.

“Subsequent Filing Deadline” means with respect to any additional Registration
Statements which may be required to be filed after the Initial Registration
Statement pursuant to Section 2(a), the 10th Business Day following the date on
which the Company is permitted by SEC Guidance to file such additional
Registration Statement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
warrants issued pursuant to the Purchase Agreement.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2. Registration.

(a) Registration Statement. On or prior to the Initial Filing Deadline, the
Company shall prepare and file with the SEC a Registration Statement (the
“Initial Registration Statement”) registering the resale of all of the
Registrable Securities (or such lesser portion of the Registrable Securities as
permitted by SEC Guidance) on a continuous basis pursuant to Rule 415 (provided
that the Company shall use diligent efforts to advocate with the SEC for the
registration of all of the Registrable Securities in accordance with SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29). In the event SEC Guidance does not permit the
Initial Registration Statement to register for resale all of the Registrable
Securities, then on or prior to each Subsequent Filing Deadline, the Company
shall prepare and file with the SEC a Registration Statement registering the
resale of the balance of the Registrable Securities (or such lesser portion of
the Registrable Securities as permitted by SEC Guidance) on a continuous basis
pursuant to Rule 415. Each Registration Statement shall be on Form S-3 (except
if the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form) and shall include the plan of distribution attached hereto as
Exhibit A. Such Registration Statement(s) also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement(s) shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Investors, except
for shares of Common Stock held by the Company’s stockholders having “piggyback”
registration rights expressly set forth in registration rights agreements
entered into by the Company prior to the date hereof. A copy of the initial
filing of a Registration Statement (and each pre-effective amendment thereto)
shall be provided to the Investors and their counsel prior to filing.

(b) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have a Registration
Statement declared effective under the 1933 Act as soon as practicable after the
filing thereof, but in any event prior to the applicable Effectiveness Deadline.
The Company shall notify the Investors by facsimile or e-mail as promptly as
practicable, and in any event, within twenty-four (24) hours, after a
Registration Statement is declared effective and shall simultaneously provide
the Investors with copies of any related Prospectus to be used in connection
with the sale or other disposition of the securities covered thereby.

(c) Liquidated Damages; Suspension of Use of Prospectus.

(i) If a Registration Statement is not filed with the SEC on or prior its to its
Filing Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the applicable Filing Deadline, up to but not
exceeding a maximum amount of 4.5% of the aggregate amount invested by such
Investor. Additionally, if (A) a Registration Statement registering for resale
all of the Initial Shares is not declared effective by the SEC by the
Effectiveness Deadline for the Initial Registration Statement, (B) all of the
Registrable Securities are not registered for resale pursuant to one or more
effective Registration Statements on or before the 180th day after the Closing
Date, or (C) after a Registration Statement has been declared effective by the
SEC, sales cannot be made pursuant to such Registration Statement for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding the inability of
any Investor to sell the Registrable Securities covered thereby due to market
conditions and except as excused pursuant to Section 2(c)(ii) below, then the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1.5% of the aggregate amount invested by
such Investor for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective or such sales first cannot be made, up to but not exceeding a maximum
of 9% of the aggregate amount invested by such Investor. Such payments shall
constitute the Investors’ exclusive monetary remedy for such events, but shall
not affect the right of the Investors to seek injunctive relief. The amounts
payable as liquidated damages pursuant to this Section 2(c)(i) shall be paid
monthly within three Business Days of the last day of each month following the
occurrence of (or the continuance of) the event giving rise to such right of
payment. Such payments shall be made to each Investor in cash. The parties agree
that the liquidated damages provided for in this Section 2(c)(i) represent a
reasonable estimate on the part of the parties, as of the date of this
Agreement, of the amount of damages that may be incurred by the Investors as a
result of the events specified in this Section 2(c)(i).

(ii) For not more than 30 consecutive days or for a total of not more than
60 days in any 12 month period, the Company may delay the disclosure of material
non-public information concerning the Company, by suspending the use of any
Prospectus included in any Registration Statement contemplated by this
Agreement, if such disclosure at the time is not, in the good faith opinion of
the Company, in the best interests of the Company (an “Allowed Delay”); provided
that the Company shall promptly (a) notify the Investors in writing of the
existence of (but in no event, without the prior written consent of an Investor,
shall the Company disclose to such Investor any of the facts or circumstances
regarding) an Allowed Delay, (b) advise the Investors in writing to cease all
sales under the Registration Statement until the end of the Allowed Delay and
(c) use commercially reasonable efforts to terminate an Allowed Delay as
promptly as practicable.

(d) Expenses. The Company will pay all expenses incurred by it associated with
each Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, and costs associated with clearing the
Registrable Securities for sale under applicable state securities laws, but the
Company shall not be liable for fees and expenses incurred by the Investors
(including any Investors’ counsel fees), or any discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being offered.

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible (but subject to Section 2(c)(ii)):

(a) use commercially reasonable efforts to cause each Registration Statement to
become effective and, to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144(k) (the “Effectiveness
Period”) and advise the Investors in writing when the Effectiveness Period has
expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement and the Prospectus as may be necessary to keep
the Registration Statement effective for the Effectiveness Period and to comply
with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(d) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(d), or (iii) file a general consent to service of process in any such
jurisdiction;

(e) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(f) promptly notify the Investors, at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the 1933 Act (including
during any period when the Company is in compliance with Rule 172), upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and at the request of any such
holder, promptly prepare, file with the SEC pursuant to Rule 172 and furnish to
such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(g) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including
Rule 172, notify the Investors promptly if the Company no longer satisfies the
conditions of Rule 172 and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earning statement covering a period of at least 12 months, beginning after the
effective date of each Registration Statement, which earning statement shall
satisfy the provisions of Section 11(a) of the 1933 Act, including Rule 158
promulgated thereunder (for the purpose of this Section 3(g), “Availability
Date” means the 45th day following the end of the fourth fiscal quarter that
includes the effective date of such Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date” means the 90th day after the end of such fourth fiscal
quarter).

(h) With a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, and (B) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

4. Due Diligence Review; Information. Upon reasonable prior notice, the Company
shall make available, during normal business hours, for inspection and review by
the Investors, advisors to and representatives of the Investors (who may or may
not be affiliated with the Investors and who are reasonably acceptable to the
Company) and to any underwriters in connection with an offering of Registrable
Securities under a Registration Statement, all financial and other records, all
SEC Filings (as defined in the Purchase Agreement) and other filings with the
SEC, and all other corporate documents and properties of the Company as may be
reasonably requested by such persons, and shall cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by such persons (including, without limitation,
in response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of the Registration Statement, for the sole purpose of enabling the Investors
and such representatives, advisors and underwriters and their respective
accountants and attorneys to conduct initial and ongoing due diligence with
respect to the Company and the accuracy of any Registration Statement.

The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

5. Obligations of the Investors.

(a) Each Investor shall promptly furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least seven Business Days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor
if such Investor elects to have any of the Registrable Securities included in
the Registration Statement. An Investor shall provide such information to the
Company at least three Business Days prior to the first anticipated filing date
of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in the Registration Statement.

(b) Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(f) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that a supplemented or amended prospectus has
been filed with the SEC and until any related post-effective amendment is
declared effective and, if so directed by the Company, the Investor shall
deliver to the Company or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees, attorneys and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in a
Registration Statement, Prospectus or preliminary prospectus, or any amendment
or supplement thereof; (ii) any blue sky application or other document executed
by the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act applicable to the Company or
its agents and relating to action or inaction required of the Company in
connection with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in a Registration Statement, Prospectus or
preliminary prospectus or amendment or supplement thereto or necessary to make
the statements therein not misleading, to the extent, but only to the extent
that such untrue statement or omission is contained in any information furnished
in writing by such Investor to the Company specifically for inclusion in such
Registration Statement, Prospectus or preliminary prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended, modified or waived
only by a writing signed by the Company and the Required Investors; provided
that if any such amendment, modification or waiver would adversely affect in any
material respect any Investor or group of Investors who have comparable rights
under this Agreement disproportionately to the other Investors having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Investor(s) so adversely affected.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (ii) the transferee agrees in writing to be
bound by this Agreement as if it were a party hereto.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that the Company
may assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(l) Obligations of Investors. The Company acknowledges that the obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to enter into to this Agreement has
been made by such Investor independently of any other Investor. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby. Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Investor to be
joined as an additional party in any proceeding for such purpose.

Each Investor has been represented by its own separate legal counsel in their
review and negotiation of this Agreement and with respect to the transactions
contemplated hereby. The Company has elected to provide all Investors with the
same terms and Agreement for the convenience of the Company and not because it
was required or requested to do so by the Investors. The Company acknowledges
that such procedure with respect to this Agreement in no way creates a
presumption that the Investors are in any way acting in concert or as a group
with respect to this Agreement or the transactions contemplated hereby or
thereby.

[Signature pages follow]

1

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

             
The Company:
      AVALON PHARMACEUTICALS, INC.  

 
           
 
  By:   /s/ Kenneth C. Carter  
         

 
  Name:   Kenneth C. Carter  
    Title:   President and Chief Executive Officer

 
           

2

             
 
           
Investor:
      Cranshire Capital, L.P.  

 
           
 
      By:   /s/ Mitchell P. Kopin
 
           
 
      Name:
Title:   Mitchell P. Kopin
President
Downstream Capital, Inc.
As the General Partner
 
           

3

Investor:

Royter & Co. fbo Passport Global Master Fund SPC Ltd. for and on behalf of
Portfolio A – Global Strategy

     
 
  By:/s/ Joanne Cormican
 
   
 
  Name:Joanne Cormican
Title:Chief Financial Officer
 
   

4

     
 
   
Investor:
  American Skandia Trust, Federated Aggressive Growth
Portfolio
 
   
 
  By:/s/ Aash Shah
 
   
 
  Name:Aash Shah
Title:Vice President, Federated Global Investment
Management Corp., as attorney-in-fact for American Skandia
Trust, Federated Aggressive Growth Portfolio
 
   

5

     
 
   
Investor:
  Federated Kaufmann Fund II, a portfolio of Federated
Insurance Series
 
   
 
  By:/s/ Aash Shah
 
   
 
  Name:Aash Shah
Title:Vice President, Federated Global Investment
Management Corp., as attorney-in-fact for Federated
Kaufmann Fund II, a portfolio of Federated Insurance
Series
 
   

6

     
 
   
Investor:
  Federated Kaufmann Small Cap Fund, a portfolio of
Federated Equity Funds
 
   
 
  By:/s/ Aash Shah
 
   
 
  Name:Aash Shah
Title:Vice President, Federated Global Investment
Management Corp., as attorney-in-fact for Federated
Kaufmann Small Cap Fund, a portfolio of Federated Equity
Funds
 
   

7

     
 
   
Investor:
  Federated Kaufmann Fund, a portfolio of Federated Equity
Funds
 
   
 
  By:/s/ Hans P. Utsch
 
   
 
  Name:Hans P. Utsch
Title:Vice President, Federated Global Investment
Management Corp., as attorney-in-fact for Federated
Kaufmann Fund, a portfolio of Federated Equity Funds
 
   

8

     
 
   
Investor:
  Nexus Gemini, LP
 
   
 
  By:/s/ Normal Schleifer
 
   
 
  Name:Norman Schleifer
Title:Chief Financial Officer
 
   

9

     
 
   
Investor:
  Biotechnology Value Fund, L.P.
 
   
 
  By:/s/ Mark Lampert
 
   
 
  Name:Mark Lampert
Title:President of BVF, Inc.
As General Partner of BVF Partners L.P.
As General Partner of Biotechnology Value Fund
 
   

10

     
 
   
Investor:
  Investment 10, LLC
 
   
 
  By:/s/ Mark Lampert
 
   
 
  Name:Mark Lampert
Title:President of BVF, Inc.
As General Partner of BVF Partners L.P.
Attorney-in-Fact for Investment 10, LLC
 
   

11

     
 
   
Investor:
  Biotechnology Value Fund II, L.P.
 
   
 
  By:/s/ Mark Lampert
 
   
 
  Name:Mark Lampert
Title:President of BVF, Inc.
As General Partner of BVF Partners L.P.
As General Partner of Biotechnology Value Fund, II,
L.P.
 
   

12

     
 
   
Investor:
  BVF Investments, LLC
 
   
 
  By:/s/ Mark Lampert
 
   
 
  Name:Mark Lampert
Title:President of BVF, Inc.
As General Partner of BVF Partners L.P.
As Manager of BVF Investments, LLC
 
   

13

     
 
   
Investor:
  Special Situations Life Sciences Fund L.P.
 
   
 
  By:/s/ David Greenhose
 
   
 
  Name:David Greenhose
Title:Managing Partner
 
   

14

     
 
   
Investor:
  Biomedical Value Fund, L.P.
 
   
 
  By:/s/ David P. Gerber
 
   
 
  Name:David P. Gerber
Title:Chief Financial Officer
 
   

15

     
 
   
Investor:
  Biomedical Offshore Value Fund, Ltd.
 
   
 
  By:/s/ David P. Gerber
 
   
 
  Name:David P. Gerber
Title:Chief Financial Officer
 
   

16

     
 
   
Investor:
  DAFNA LifeScience Ltd.
 
   
 
  By:/s/ Mandana Hedayat
 
   
 
  Name:Mandana Hedayat, CFA
Title:Chief Compliance Officer of Investment
Manager, DAFNA Capital Management, LLC on behalf of DAFNA
LifeScience Ltd.
 
   

17

     
 
   
Investor:
  DAFNA LifeScience Market Neutral Ltd.
 
   
 
  By:/s/ Mandana Hedayat
 
   
 
  Name:Mandana Hedayat, CFA
Title:Chief Compliance Officer of Investment
Manager, DAFNA Capital Management, LLC on behalf of DAFNA
LifeScience Market Neutral Ltd.
 
   

18

     
 
   
Investor:
  DAFNA LifeScience Select Ltd.
 
   
 
  By:/s/ Mandana Hedayat
 
   
 
  Name:Mandana Hedayat, CFA
Title:Chief Compliance Officer of Investment
Manager, DAFNA Capital Management, LLC on behalf of DAFNA
LifeScience Select Ltd.
 
   

19

     
 
   
Investor:
 

 
   
 
  By:/s/ Noam J. Rubinstein
 
   
 
  Name:Noam J. Rubinstein
 
   

20

     
 
   
Investor:
  Hunt-BioVentures, L.P.
By:HBV GP, L.L.C., its General Partner
 
   
 
  By:/s/ Fulton Murray III
 
   
 
  Name:Fulton Murray III
Title:Manager
 
   

21

     
 
   
Investor:
  Quantitative BioEquities (BVI) Fund, Ltd.

          By:     /s/ Michael van Loon     Name:     Michael van Loon     Title:

22

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

• through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

• a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

23